Title: William Thornton to Thomas Jefferson, 27 June 1812
From: Thornton, William
To: Jefferson, Thomas


          Dear sir City of Washington 27th June 1812—
          I recd your Favour a Day or two after I wrote, and by your Servant Davy an order for the machine, which I went to the point to have packed up immediately; but hearing that one of his Horses was galled I advised him to rest them a Day or two, & to manage the Geers so as to prevent any further harm, which was done.—He arrived on the 24th and after the machine was put up I paid Judge Cranch for it, whose receipt I enclose.—You will find the machine on the principle of the Jenny, & I have taken the liberty of sending Mr Barrets Barrett’s Papers to enable you to put the machine up: but in doing this I should do a reprehensible act, if I did not determine in case of any accident to them to draw the machine again, & furnish fresh papers: however I am in hopes that the Post will be so safe, that I may rest satisfied in the security of the Papers. You will be so good as to return them in a week or two after you receive the machine, & if there be any further Explanation wanting I will furnish it if in my power. The feeding Sheet is to be put at the end of the machine, occasionally—but I find it is sufficiently described in the Specification.—
          I hope the machine will arrive in safety, and I shall be very much disappointed if it should not answer every expectation formed of it.—Your Servant started this day, & I informed him I would write to you by the first post.—I charged him to move with great care, & to go steadily on.—He seems to be very attentive.— He informed me you have some Pups from your Sheep Dogs—If they are not engaged & should not be wanted by you, I should be much obliged by a pair of them, or if two cannot be spared at present a dog would do—Mr  Dougherty did not keep his Bitch up with care, otherwise a breed might have been had from her & Mr Cranch’s Spanish Dog, enormously large, but which is meant as a guard & not to drive and attend the Sheep.—
          You mentioned in one of your Letters that some of your Sheep had the Scab—A strong decoction of Tobacco mixed with some soft Soap, & rubbed on them, I think the best mode of killing or curing the Scab: better even than mercurial Ointment.  Livingston gives a Receipt for it in his Book on Sheep.—I have had above a pint of Blood taken from me since I began this Letter, for I have heard of several Cases of palsy cured by bleeding, & I think the fulness of my veins indicated the propriety of losing some Blood.—My Family join me in every good wish for your happiness—I am dear Sir
          with the highest respect & esteem yrs &cWilliam Thornton—
        